UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1040



JAMES DANIEL NOBLES,

                Plaintiff - Appellant,

          v.


STATE OF WEST VIRGINIA; COUNTY OF WOOD; JOE MANCHIN; DEBBIE
TEMSVARY; WENDY MILLER; ANGELA HATFIELD; KATRINA M. CHRIST; JODIE
BOYLEN; LAUREA ELLIS; JOHN ARNOTT,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:07-cv-00546)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Daniel Nobles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Daniel Nobles seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.   Nobles v. West Va., No.

6:07-cv-00546 (Dec. 4, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 2 -